
	
		I
		111th CONGRESS
		2d Session
		H. R. 6288
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Cole (for himself
			 and Mr. Boren) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  benefits of empowerment zones and enterprise communities if those zones and
		  communities are determined to still qualify for designation.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Our Local Economies Act of
			 2010.
		2.Empowerment zone
			 and enterprise community tax incentives
			(a)In
			 generalSubsection (d) of
			 section 1391 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(3)Special rules
				for certain empowerment zones and enterprise communities
						(A)In
				generalIn the case of a qualifying zone—
							(i)paragraph
				(1)(A)(i) and subsection (h)(2), as the case may be, shall be applied by
				substituting December 31, 2014 for December 31,
				2009, and
							(ii)paragraph
				(1)(A)(ii) shall be applied by substituting 15th calendar year
				for 10th calendar year.
							(B)Qualifying
				zoneFor purposes of this paragraph, the term qualifying
				zone means any empowerment zone or enterprise community designated
				under this section if—
							(i)the governments which nominated such zone
				for designation under this section—
								(I)request an
				extension under this paragraph, and
								(II)submit to the appropriate Secretary such
				information as such Secretary may require to determine whether such governments
				are complying substantially with, and making progress in achieving the
				benchmarks set forth in, the strategic plan under subsection (f)(2), and
								(ii)the appropriate
				Secretary determines that there is such substantial compliance and
				progress.
							.
			(b)Treatment of
			 certain termination dates specified in nominationsIn
			 the case of a designation of an empowerment zone or enterprise community the
			 nomination for which included a termination date which is contemporaneous with
			 the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal
			 Revenue Code of 1986 (as in effect before the enactment of this Act),
			 subparagraph (B) of such section shall not apply with respect to such
			 designation unless, after the date of the enactment of this section, the entity
			 which made such nomination reconfirms such termination date, or amends the
			 nomination to provide for a new termination date, in such manner as the
			 Secretary of the Treasury (or the Secretary’s designee) may provide.
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after December 31, 2009.
			
